Citation Nr: 1121381	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Service connection for osteoarthritis and/or a respiratory disability claimed as due to exposure to ionizing radiation.  

2. Whether new and material evidence has been received to reopen a claim of service connection for respiratory disability claimed as due to asbestos exposure (to include asbestosis).

3. Whether new and material evidence has been received to reopen a claim of service connection for right knee disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for left knee disability.

5. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

6. Entitlement to a rating in excess of 10 percent for Hepatitis-C.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania  Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hepatitis-C rated 10 percent, effective July 15, 2008, denied service connection for a disability due to radiation exposure, and declined to reopen claims of service connection for right and left knee disabilities, PTSD, and a disability due to asbestos exposure.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.           

As a preliminary matter, the Board notes that the Veteran has been assigned diagnoses of psychiatric disabilities other than PTSD.  It is established in caselaw that the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The instant case is distinguishable, as it involves a specific attempt by the Veteran to reopen a claim of service connection for PTSD that was previously finally denied, and requires submission of new and material evidence before it may progress to de novo review.  See Clemons, supra, at 8.  An unappealed April 2009 rating decision denied service connection for psychiatric disability other than PTSD.  That matter is not before the Board.   

At a brief pre-hearing conference the Veteran clarified that he was seeking service connection for osteoarthritis and a respiratory disability as the residuals of exposure to ionizing radiation.  During the hearing his representative clarified that a respiratory disability was alternatively and primarily being claimed as due to exposure to asbestos (he did not indicate the Veteran intended to withdraw the radiation exposure theory of entitlement).  The issues have been characterized to acknowledge both of these alleged theories of entitlement.   

The Veteran also seeks to reopen claims of service connection for right and left knee disabilities.  The evidence of record shows he has degenerative joint disease (DJD) (osteoarthritis) of both knees.  Notably, the Court has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board finds that the Veteran's new and material evidence claims regarding his knees are inextricably intertwined with the claim of service connection for osteoarthritis claimed as due to exposure to ionizing radiation.  His separate claims of service connection for a respiratory disability based on different theories of causality(asbestos and radiation) are likewise inextricably intertwined, and must be addressed concurrently.  

The matters of service connection for osteoarthritis and a respiratory disability claimed as due to exposure to ionizing radiation, whether new and material evidence has been received to reopen claims of service connection for disability due to asbestos exposure and for left and right knee disabilities, and the rating for hepatitis-C are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed March 2007 rating decision denied the Veteran's claim of service connection for PTSD based on a finding that he did not a have a diagnosis of PTSD.  

2. Evidence received since the March 2007 rating decision does not show or suggest that the Veteran has a diagnosis of PTSD; does not relate to the unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  A September 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

In claims to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) A current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed stressor in service.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).  

VA has recently amended the regulations governing the evidentiary standard for establishing an in-service stressor:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An unappealed March 2007 rating decision denied the Veteran's claim of service connection for PTSD based on a finding that he did not have a diagnosis of PTSD.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the March 2007 rating decision included: the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to PTSD; an August 2006 VA outpatient treatment record noting that the Veteran had symptoms of PTSD; and the report of February 2007 VA examination noting diagnoses of Depressive Disorder not otherwise specified (NOS), polysubstance dependence in remission, and personality disorder NOS and that the Veteran did not meet the criteria for a diagnosis of PTSD.

Potentially pertinent evidence received since the March 2007 rating decision includes: the Veteran's October 2008 correspondence wherein he described experiencing flashbacks, problems sleeping, and nightmares; the report of a March 2009 VA examination noting a diagnosis of personality disorder NOS; 2010 VA outpatient treatment records noting that the Veteran attended group therapy and had a substance abuse disorder diagnosed; and the transcript of a February 2011 hearing, when the Veteran testified that he had not been given a diagnosis of PTSD.  

As the claim was previously denied based on a finding that the Veteran did not a have a diagnosis of PTSD, for evidence received since to be new and material in the matter, it must relate to that unestablished fact (i.e. it must show/suggest that the Veteran has a diagnosis of PTSD).  

Considering the evidence received since the last prior denial of the claim in March 2007, the Board finds that it is new only to the extent that it was not previously of record.  It is not material as it does not show, or tend to show, that the Veteran has a diagnosis of PTSD.  The additional examinations and treatment records continue to show some symptoms of PTSD but note that the Veteran does not meet the full criteria for such diagnosis.  The Veteran himself testified that he had not been given a diagnosis of PTSD.  There is no new evidence that suggests (or tends to suggest) that he has a diagnosis of PTSD. Therefore, the new evidence does not pertain to the unestablished fact necessary to substantiate the claim of service connection for PTSD, does not raise a reasonable possibility of substantiating the claim, and is not material.  Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is denied.


REMAND

Regarding the matters of service connection for osteoarthritis and a respiratory disability claimed as due to exposure to ionizing radiation, whether new and material evidence has been received to reopen claims of service connection for disability due to asbestos exposure and left and right knee disabilities, and the rating for hepatitis-C, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).  

At the February 2011 hearing the Veteran testified that he had breathing problems and shortness of breath related to asbestos exposure in service and that he recently (two weeks prior) received VA treatment for breathing problems.  He also testified that he had received injections at VA for his knees within "the last 6 months" as a part of his ongoing treatment and that his current VA treatment records would show that his service-connected hepatitis-C had worsened. Accordingly, there is notice that pertinent VA records that are constructively of record are outstanding.   Such records must be secured.

Essentially, the Veteran has claimed service connection for disabilities based on multiple theories of entitlement.  As he has identified evidence that is constructively of record regarding some of the claims and they are inextricably intertwined with others (as noted above), they must all be remanded.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for osteoarthritis, respiratory disability, and hepatitis C from August 2010 to the present. 

2. If and only if the evidence of record shows or suggests that the Veteran has a respiratory disability that may be associated with exposure to asbestos, the RO should take appropriate action to develop evidence regarding  the Veteran's exposure to asbestos before, during, and after his active duty service, to specifically include (but not limited to) his accounts of helping set up surgical suites on the USS John F. Kennedy in March 1968 while it was "still being built" in the Newport News shipyards.  

3. The RO should arrange for any further development suggested by the results of that sought above (to include VA examinations if indicated)(with the claims to reopen if they are reopened, and in the matter of the rating for hepatitis C if treatment records received suggest there has been a worsening of the disability) .  

4. The RO should then re-adjudicate the remaining claims, addressing each of the Veteran's alleged theories of entitlement.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


